Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder Meeting On March 31, 2008, the Annual meeting of the Fund was held to elect three Trustees. Proxies covering 28,661,386 shares of beneficial interest were voted at the meeting. The common shareholders elected the following Trustees to serve until their respective successors are duly elected and qualified with the votes tabulated as follows: Withheld For Authority James F. Carlin 28,124,239 524,969 William H. Cunningham 28,108,555 540,653 The preferred shareholders elected John A. Moore as a Trustee of the Fund until his successor is duly elected and qualified, with the votes tabulated as follows: 11,980 FOR and 190 ABSTAINING.
